Citation Nr: 0912995	
Decision Date: 04/08/09    Archive Date: 04/15/09

DOCKET NO.  05-01 325	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Roanoke, 
Virginia


THE ISSUES

1.  Entitlement to an initial disability rating for a 
thoracolumbar sprain in excess of 10 percent.

2.  Entitlement to an initial compensable disability rating 
from October 1, 2003 to November 22, 2004, and a disability 
rating higher than 10 percent from November 23, 2004 for 
patellofemoral syndrome, right knee.

3.  Entitlement to an initial compensable disability rating 
from October 1, 2003 to November 22, 2004, and a disability 
rating higher than 10 percent from November 23, 2004 for 
patellofemoral syndrome, left knee.


REPRESENTATION

Appellant represented by:	Virginia Department of 
Veterans Services



ATTORNEY FOR THE BOARD

James A. DeFrank, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to 
September 2003. 

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a December 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Roanoke, Virginia which granted service connection for a 
thoracolumbar sprain and assigned an initial disability 
rating of 10 percent and granted service connection for 
patellofemoral syndrome of the left and right knees at a 
noncompensable rating.  The ratings were effective October 1, 
2003.

In September 2005, during the pendency of this appeal, the RO 
granted a higher disability rating of 10 percent for 
patellofemoral syndrome of the left and right knees, 
effective November 23, 2004.  As a higher schedular 
evaluation for this disability is possible, the issue of 
entitlement to a rating in excess of 10 percent remains 
before the Board on appeal.  See AB v. Brown, 6 Vet. App. 35 
(1993).


FINDINGS OF FACT

1.  The Veteran's back disability (thoracolumbar sprain) has 
been manifested by forward flexion to 80 degrees, extension 
to 30 degrees, right and left lateral bending to 35 degrees, 
and right and left lateral rotation to 35 degrees and normal 
neurological examination, without evidence of muscle spasm or 
guarding severe enough to result in abnormal gait or abnormal 
spinal contour.

2.  Since October 1, 2003, the Veteran's right knee 
disability is manifested by noncompensable limitation of 
flexion and complaints of pain, but without functional 
impairment, subluxation or instability.

3.  Since October 1, 2003, the Veteran's left knee disability 
is manifested by noncompensable limitation of flexion and 
complaints of pain, but without functional impairment, 
subluxation or instability.


CONCLUSIONS OF LAW

1.  The criteria for an initial evaluation in excess of 10 
percent for a thoracolumbar sprain have not been met.  38 
U.S.C.A. §§ 1155, 5103A, 5107 (West 2002 & Supp. 2008); 38 
C.F.R. § 4.71a, Diagnostic Code 5237 (2008).

2.  The schedular criteria for an initial 10 percent 
evaluation, but no higher, for patellofemoral syndrome of the 
right knee have been met since October 1, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2008). 

3.  The schedular criteria for an initial 10 percent 
evaluation for patellofemoral syndrome of the left knee, but 
no higher, have been met since October 1, 2003.  38 U.S.C.A. 
§ 1155 (West 2002); 38 C.F.R. §§ 4.7, 4.10, 4.40, 4.45, 
4.71a, Diagnostic Codes 5257, 5258, 5260, 5261 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA) and 
implementing regulations imposes obligations on VA to provide 
claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107, 5126 (West 2002 & Supp. 2008); 38 C.F.R §§ 
3.102, 3.156(a), 3.159, 3.326(a) (2008).

These appeals arise from the initial evaluations provided 
after grants of service connection.  The courts have held 
that where the underlying claim for service connection has 
been granted and there is disagreement as to downstream 
questions, the claim has been substantiated and there is no 
need to provide additional VCAA notice or prejudice from 
absent VCAA notice.  Hartman v. Nicholson, 483 F.3d 1311 
(Fed. Cir. 2007), Goodwin v. Peake, 22 Vet. App. 128, 134 
(2008), Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  The 
issues in this appeal arise from the Veteran's disagreement 
with the rating established with the grant of service 
connection.  The courts' reasoning in Hartman and Dunlap 
leads to the conclusion that further VCAA notice is not 
required in this case.

Where a claim has been substantiated after the enactment of 
the VCAA, the appellant bears the burden of demonstrating any 
prejudice from defective VCAA notice with respect to the 
downstream elements. See Dunlap, 21 Vet. App. at 119; Goodwin 
v. Peake, supra.  In this instance, there has been no 
allegation of prejudice by the Veteran or his representative.

VA has complied with its duty to assist the Veteran with the 
development of his claim under the VCAA by obtaining all 
pertinent records and providing examinations. 

Applicable law and regulations 

Disability evaluations are determined by the application of 
rating criteria set forth in the VA Schedule for Rating 
Disabilities (38 C.F.R. Part 4) based on the average 
impairment of earning capacity.  Separate diagnostic codes 
identify the various disabilities.  38 U.S.C.A. § 1155.

Where an award of service connection for a disability has 
been granted and the assignment of an initial evaluation for 
that disability is disputed, separate evaluations may be 
assigned for separate periods of time based on the facts 
found.  In other words, the evaluations may be "staged."  
Fenderson v. West, 12 Vet. App. 119, 125-126 (1999).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned.  38 C.F.R. § 4.7.

In view of the number of atypical instances it is not 
expected, especially with the more fully described grades of 
disabilities, that all cases will show all the findings 
specified.  Findings sufficiently characteristic to identify 
the disease and the disability therefrom, and above all, 
coordination of rating with impairment of function will, 
however, be expected in all instances.  38 C.F.R. § 4.21 
(2008).

The medical as well as industrial history is to be 
considered, and a full description of the effects of the 
disability upon ordinary activity is also required.  38 
C.F.R. §§ 4.1, 4.2, 4.10.

For disabilities evaluated on the basis of limitation of 
motion, VA is required to apply the provisions of 38 C.F.R. 
§§ 4.40, 4.45, pertaining to functional impairment.  The 
Court has instructed that in applying these regulations VA 
should obtain examinations in which the examiner determined 
whether the disability was manifested by weakened movement, 
excess fatigability, incoordination, or pain. Such inquiry is 
not to be limited to muscles or nerves.  These determinations 
are, if feasible, to be expressed in terms of the degree of 
additional range-of-motion loss due to any weakened movement, 
excess fatigability, incoordination, or pain.  DeLuca v. 
Brown, 8 Vet. App. 202 (1995); see also Johnston v. Brown, 10 
Vet. App. 80, 84-5 (1997); 38 C.F.R. § 4.59.

Painful motion is an important factor of disability with any 
form of arthritis, the facial expression, wincing, etc., on 
pressure or manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle spasm will 
greatly assist the identification.  The intent of the 
schedule is to recognize painful motion with joint or 
periarticular pathology as productive of disability.  It is 
the intention to recognize actually painful, unstable, or 
malaligned joints, due to healed injury, as entitled to at 
least the minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the tendons or 
ligaments, or crepitation within the joint structures should 
be noted carefully as points of contact which are diseased.  
Flexion elicits such manifestations.  The joints involved 
should be tested for pain on both active and passive motion, 
in weight- bearing and non weight-bearing and, if possible, 
with the range of the opposite undamaged joint.  38 C.F.R. § 
4.59; see Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 
(1991). 


I.  Entitlement to an initial disability rating for a 
thoracolumbar sprain in excess of 10 percent.

Factual Background

In August 1987 the Veteran presented with complaints of low 
back pain off and on for the past two months since being hit 
by an aircraft door.

X-rays of the thoracic and lumbar spine in July 2003 were 
negative.

The Veteran underwent an examination July 2003 for his 
thoracic spine condition.  The examiner noted that the 
Veteran experienced a thoracic spine strain approximately 
seven years ago.  His pain radiated from his thoracic to his 
lumbar spine which occurred twice a day lasting for 10 to 15 
minutes depending on his level of activity and causes him to 
have decreased range of motion during flare-ups.  The pain 
travelled down to his right leg.  The Veteran denied having 
any functional impairment from this condition.  He had lost 
one week of work.  On examination of the thoracic spine, 
there was no radiation of pain on movement and no muscle 
spasm.  The Veteran was slightly tender to palpitation at the 
levels of T10-L4 intervertablly.  There were no signs of 
radiculopathy.  No anklyosis of the spine was present.  On 
examination of the lumbar spine, there was no radiation of 
pain on motion and slight tenderness to palpitation 
intervertablly.  Flexion was 0 to 95 degrees.  Extension was 
to 35 degrees.  Right and left lateral flexion was to 40 
degrees.  Right and left rotation was 35 degrees.  Sensory 
examination was normal.  The diagnosis was a thoracic strain.

The Veteran underwent a VA contract examination in November 
2004.  The Veteran reported a 1997 injury to the lumbar spine 
from a compression injury.  He noted near constant 
symptomatology of the lumbar spine with exacerbating pain 
with bleeding, twisting, heavy lifting, standing for long 
periods of time, or sitting for long periods of time.  He 
denied any lower extremity parathesias.  He noted no current 
functional impairment and noted that he took approximately 
two days off per year from work due to the symptomatology.  
On examination, there was appreciable radiating pain on 
movement without muscle spasm or tenderness to palpitation.  
There were no signs of intervertebral disk pathology or 
radiculopathy.  Flexion was 0 to 80 degrees with pain.  
Extension was 0 to 10 degrees with pain.  Right and left 
lateral flexion was 0 to 20 degrees with pain.  Right and 
left rotation was 0 to 20 degrees with pain.  There was no 
further limitation by fatigue, weakness, lack of endurance or 
incoordination.  Sensory examination was normal.  

October 2006 X-rays of the thoracic and lumbosacral spine 
were negative.

The Veteran underwent a VA contract examination in November 
2006.  The Veteran reported that he did not have any 
stiffness or weakness from the spine condition.  His 
condition did not cause any pain symptom, was not 
incapacitating and resulted in no functional impairment.  On 
examination, there was no radiating pain on movement.  Muscle 
spasm was absent.  No tenderness was noted.  Flexion was 0 to 
90 degrees.  Extension was 0 to 30 degrees.  Right and left 
lateral flexion was 0 to 30 degrees.  Right and left rotation 
was 0 to 30 degrees.  There was no further limitation by 
fatigue, weakness, lack of endurance or incoordination after 
repetitive use.  The inspection of the spine revealed normal 
head position with symmetry in appearance.  There was 
symmetry of spinal motion with normal curvatures of the 
spine.  There were no signs of intervertebral disc syndrome 
with chronic and permanent nerve root involvement.  Sensory 
examination was normal.  The examiner noted that the effect 
on the Veteran's condition was mild.

Analysis

The Veteran's thoracolumbar sprain disability in this case 
was rated 10 percent disabling under Diagnostic Code 5237.  
38 C.F.R. § 4.71a (2002).  

The General Rating Formula for Diseases and Injuries of the 
Spine, effective September 26, 2003, provides for the 
assignment of a 10 percent evaluation for forward flexion of 
the thoracolumbar spine greater than 60 degrees but not 
greater than 85 degrees; or combined range of motion of the 
thoracolumbar spine greater than 120 degrees but not greater 
than 235 degrees; or muscle spasm, guarding, or localized 
tenderness not resulting in abnormal gait or abnormal spinal 
contour; or vertebral body fracture with loss of 50 percent 
or more of the height.  A 20 percent evaluation for forward 
flexion of the thoracolumbar spine greater than 30 degrees 
but not greater than 60 degrees; or, the combined range of 
motion of the thoracolumbar spine not greater than 120 
degrees; or, muscle spasm or guarding severe enough to result 
in an abnormal gait or abnormal spinal contour such as 
scoliosis, reversed lordosis, or abnormal kyphosis.  An 
assignment of a 40 to 100 percent evaluation is given for 
unfavorable ankylosis of the spine.  38 C.F.R. § 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine; Diagnostic Codes 5235-5243 (2008).

The revised criteria contemplate symptoms such as pain, 
stiffness, aching, etc., if present, thus evaluations based 
on pain alone are not appropriate, unless there is specific 
nerve root pain, for example, that could be evaluated under 
the neurologic sections of the rating schedule.  68 Fed. Reg. 
51,455 (Aug. 27, 2003). 

Under the revised criteria, intervertebral disc syndrome is 
evaluated (preoperatively or postoperatively) either on the 
basis of incapacitating episodes over the past 12 months, or 
under the General Rating Formula (which provides the criteria 
for rating orthopedic disability, and authorizes separate 
evaluations of its chronic orthopedic and neurologic 
manifestations), whichever method results in the higher 
evaluation when all disabilities are combined under 38 C.F.R. 
§ 4.25.

Under the rating criteria, forward flexion to 90 degrees, and 
extension, lateral flexion, and rotation to 30 degrees, each, 
are considered normal range of motion of the thoracolumbar 
spine.  38 C.F.R. § 4.71a, Plate V. 

Considering the evidence in light of the applicable criteria, 
the Board finds that the criteria for an initial rating in 
excess of 10 percent for a thoracolumbar sprain are not met.

The Veteran is not entitled to an initial rating higher than 
10 percent under Diagnostic Code 5237, as the medical 
evidence does not reflect a basis for a higher rating under 
the General Rating Formula.  In this regard, the range of 
motion testing during the period in question did not indicate 
forward flexion greater than 30 degrees but not greater than 
60 degrees, or combined range of motion of not greater than 
120 degrees.  Rather, the examination results showed forward 
flexion ranging between 80 and 95 degrees, and the combined 
ranges of motion were well beyond 235 degrees.

In addition, the medical evidence of record does not 
demonstrate muscle spasm or guarding and there were no signs 
of intervertebral disc syndrome with chronic and permanent 
nerve root involvement.  While, under Note (1) of the General 
Rating Formula, VA must also consider whether combining 
ratings for orthopedic and neurological manifestations would 
result in a higher rating for the Veteran's service-connected 
back disability, such would not be the case here, as all 
neurological findings during the period in question have been 
normal.  In addition, there is no evidence of intervertebral 
disc syndrome.  As such, the method under the rating schedule 
for evaluating intervertebral disc syndrome on the basis of 
incapacitating episodes is not applicable.  See 38 C.F.R. § 
4.71a.

The Board has considered the Veteran's complaints regarding 
his pain.  However, multiple examiners noted that there was 
no further limitation by fatigue, weakness, lack of endurance 
or incoordination.  Additionally, the November 2006 VA 
contract examiner stated that the effect on the Veteran's 
daily activities was mild.  Thus, consideration of 38 C.F.R. 
§§ 4.40, 4.45 and DeLuca, 8 Vet. App. at 204-7, provides no 
basis for a higher rating.

Accordingly, the objective medical evidence of record does 
not indicate that the Veteran's service-connected 
thoracolumbar sprain warrants the assignment of an initial 
schedular rating in excess of 10 percent.  


II.  Entitlement to an initial compensable disability rating 
from October 1, 2003 to November 22, 2004, and a disability 
rating higher than 10 percent from November 23, 2004 for 
patellofemoral syndrome of the right and left knees.

Factual Background

In April 2002 the Veteran presented with bilateral knee pain 
that began three weeks ago.  The diagnosis was a left knee 
strain and right knee pain.

An MRI of the left knee in May 2002 demonstrated minor linear 
signal changes in the posterior horn and body of the medial 
meniscus but with no tears.  The Veteran presented with 
complaints of pain, giving way and popping.  

In June 2002 the Veteran presented with complaints of left 
knee pain and popping.  Flexion of the left knee was 0 to 130 
degrees.  

In November 2002 the Veteran presented with a history of left 
knee pain for a year.  Flexion was 0 to 135 degrees.  The 
diagnosis was left knee pain with possible illiotibial band 
(ITB) syndrome.  

In January 2003 the Veteran presented with complaints of no 
significant improvement in his left knee pain.  Flexion was 0 
to 140 degrees.  

In February 2003 the Veteran presented with right knee pain 
as a result of compensating for his left knee. The left knee 
was stable in all ligaments but the Veteran had joint line 
tenderness and a positive McMurray's test.

In June 2003, the Veteran underwent a left knee arthroscopy.  
The diagnosis was left knee chondromalacia.  

X-rays of the right and left knees in July 2003 were 
negative.

At an examination in July 2003, the Veteran presented with 
complaints of bilateral knee pain as a result of falling off 
an aircraft in March 2002.  He presented with complaints of 
swelling and pain and decreased range of motion of the left 
knee when he stood for more than 15 to 20 minutes.  The 
Veteran noted improvement since his arthroscopic surgery in 
June 2003 but the functional impairment was that he walked 
limping on his left side.  The Veteran lost 21 days of work 
because of this condition.  On examination, the Veteran's 
flexion of the right and left knee was 0 to 140 degrees and 
extension was 0 degrees.  There was crepitus during the range 
of motion but there was no pain, fatigue, weakness, lack of 
endurance or incoordination limiting the range of motion of 
either joint.  No anklyosing of the joints were present.  The 
drawer and McMurray test on the knees were within normal 
limits.  The examiner did not see any evidence of any 
recurrent sublaxation, locking pain, joint effusion and no 
other abnormal findings.  The diagnosis was patellofemoral 
syndrome of the left and right knees.

The Veteran underwent a VA contract examination in November 
2004.  The Veteran reported surgical intervention on the left 
knee arthroscopically without complications with residual 
discomfort of the bilateral knees when ambulating long 
distances, squatting, kneeling, running and climbing and 
descending stairs.  He noted no functional impairment.  He 
noted approximately one week of lost work time.  On 
examination, there was inferior patellar tendon tenderness to 
palpitation.  Flexion was 0 to 85 degrees during squatting 
with pain.  Extension was 0 degrees without anklyosing or 
pain.  Drawer and McMurrary tests were within normal limits.  
There was no further limitation by fatigue, weakness, lack of 
endurance or incoordination.

X-rays of the Veteran's knees in October 2006 demonstrated no 
evidence of fracture or other significant bone or soft tissue 
abnormality in either knee.

In November 2006, the Veteran underwent a VA contract 
examination for his knees.  The examiner noted that the 
Veteran did not have any weakness, stiffness, swelling, heat, 
redness, giving away, lack of endurance, locking fatigability 
or dislocation from the joint condition.  He had constant 
pain that was localized and aching.  His condition did not 
cause incapacitation.  The examiner stated that there was no 
functional impairment from the condition.  On examination, 
the knees showed no signs of edema, effusion, weakness, 
tenderness, redness, heat, abnormal movement or guarding of 
movement.  The Veteran had crepitus in both knees.  For both 
knees, flexion was 0 to 140 degrees and extension was 0 
degrees.  The examiner stated that the joint function was not 
additionally limited by pain, fatigue, weakness, lack of 
endurance or incoordination after repetitive use.  The 
anterior and posterior cruciate ligament tests for both knees 
were within normal limits.  The medial and lateral collateral 
ligaments tests were within normal limits for both knees.  
The medial and lateral meniscus tests were within normal 
limits for both knees.  The diagnosis was patellofemoral 
syndrome of the right and left knee.  The examiner stated 
that the effect of the condition on the Veteran's daily 
activity was mild.

Analysis

As noted, the RO granted service connection for 
patellofemoral syndrome of the right and left knees in a 
December 2004 rating decision and assigned an initial 
noncompensable disability rating, effective October 1, 2003.  
The Veteran appealed this decision and, during the pendency 
of the appeal, the RO granted a higher disability rating of 
10 percent for both the right and left knees, effective 
November 23, 2004.  The Board, therefore, must consider the 
propriety of separate ratings for the periods of time under 
appeal.  See Fenderson, 12 Vet. App. 119. 

VA's General Counsel has held that a claimant who has 
arthritis and instability of a knee may be rated separately 
under diagnostic Codes 5003 and 5257.  VAOPGCPREC 23-97; 62 
Fed. Reg. 63,604 (1997).  The General Counsel subsequently 
clarified that for a knee disability rated under Diagnostic 
Code 5257 or Diagnostic Code 5259 to warrant a separate 
rating for arthritis based on X-ray findings and limitation 
of motion, limitation of motion under Diagnostic Code 5260 or 
Diagnostic Code 5261 need not be compensable but must at 
least meet the criteria for a zero-percent rating.  A 
separate rating for arthritis could also be based on X-ray 
findings and painful motion under 38 C.F.R. § 4.59.  
VAOPGCPREC 9-98 (1998).

VA's General Counsel has more recently held that separate 
ratings are also available for limitation of flexion and 
limitation of extension under Diagnostic Codes 5260 and 5261. 
VAOPGCPREC 9-2004 (2004).

For rating purposes, normal range of motion in a knee joint 
is from 0 to 140 degrees.  38 C.F.R. § 4.71, Plate II.

Limitation of flexion of a leg warrants a noncompensable 
evaluation when flexion is limited to 60 degrees.  A 10 
percent evaluation is appropriate if flexion is limited to 45 
degrees and a 20 percent evaluation is assigned if flexion is 
limited to 30 degrees. Flexion that is limited to 15 degrees 
is evaluated as 30 percent disabling. 38 C.F.R. § 4.71a, 
Diagnostic Code 5260.  Limitation of extension of a leg is 
noncompensable when extension is limited to 5 degrees.  It 
also warrants a 10 percent evaluation when it is limited to 
10 degrees and a 20 percent evaluation when it is limited to 
15 degrees.  38 C.F.R. § 4.71a, Diagnostic Code 5261 (2008).

Knee impairment with recurrent subluxation or lateral 
instability warrants a 10 percent evaluation if it is slight, 
a 20 percent evaluation if it is moderate, or a 30 percent 
evaluation if it is severe.  38 C.F.R. § 4.71a, Diagnostic 
Code 5257.

Dislocated semilunar cartilage, with frequent episodes of 
"locking," pain, and effusion into the joint will be rated 20 
percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5258.  
Removal of the semilunar cartilage, if symptomatic, will be 
rated 10 percent disabling. 38 C.F.R. § 4.71a, Diagnostic 
Code 5259. 

In this case, with consideration of 38 C.F.R. § 4.59, the 
Board finds that the criteria for a 10 percent evaluation for 
right and left knee impairment are met under Diagnostic Code 
5014-5260 since October 1, 2003.  The evidence of record 
establishes the presence of chondromalacia with objective 
evidence of limited flexion and credible subjective 
complaints of pain.  As noted above, the Veteran had in-
service recordings of flexion of his left knee from 0 to 135 
degrees and 0 to 130 degrees along with complaints of 
bilateral knee pain and a post-service reading of bilateral 
flexion of 0 to 85 degrees.  This 10 percent disability 
evaluation contemplates periarticular pathology, painful 
motion, and flexion limited to 45 degrees.  See 38 C.F.R. § 
4.71a, Diagnostic Code 5260.  

All the evidence of record tends to show full flexion to 140 
degrees of the left knee for this time period with the 
exception of the in-service treatments which reflect only 130 
and 135 degrees of flexion and the November 2004 examination 
which reflected 85 degrees of the bilateral knees.  It is 
clear that the Veteran's ranges of motion do not approximate 
45 degrees of flexion or 10 degrees of extension as needed 
for a compensable rating under Diagnostic Codes 5260 and 5261 
pertaining to limitation of flexion and extension, 
respectively.  Because there is no evidence of noncompensable 
limitation of motion, a compensable evaluation could not be 
awarded on the basis of 38 C.F.R. §§ 4.40, 4.45, 4.59, 4.71a, 
Diagnostic Code 5003 or the Court's decision in Lichtenfels.

Neither the objective nor the subjective evidence establishes 
that flexion is functionally limited to 30 degrees due to any 
DeLuca factor.  Although the Veteran has reported knee pain, 
the examiner found no additional limitation due to functional 
factors.  38 C.F.R. §§ 4.40, 4.45, 4.59.

With respect to instability of the Veteran's knees, the Board 
finds that neither an increased rating nor a separate rating 
are warranted under Diagnostic Code 5257.  There is no 
objective evidence of instability of either knee.  Drawer's 
test and McMurray's test were negative upon examination in 
November 2006 and there are no other indications of 
instability contained in the record.  Accordingly, a 
compensable evaluation for right and left knee instability is 
not warranted.  Diagnostic Code 5257.

In addition, there is no objective medical evidence of 
removal or dislocation of semilunar cartilage, locking, or 
frequent periods of effusion of the right or left knee.  
Therefore, a compensable rating is not warranted under 
Diagnostic Codes 5258 or 5259. 

Therefore, the preponderance of the evidence is against an 
initial schedular evaluation in excess of 10 percent for the 
right and left knee disabilities. 

Extraschedular Consideration 

The Board also finds there is no evidence of any unusual or 
exceptional circumstances, such as marked interference with 
employment or frequent periods of hospitalization related to 
these service-connected back and knee disabilities that would 
take the Veteran's case outside the norm so as to warrant an 
extraschedular rating.  In this case the veteran's symptoms 
consist primarily of pain.  As discussed above, these 
symptoms are contemplated by the rating criteria.  Moreover, 
the disability has not required any periods of 
hospitalization and there has been no evidence or contention 
that the disability causes marked interference with 
employment.  Consequently, referral by the RO to the Chief 
Benefits Director of VA's Compensation and Pension Service, 
under 38 C.F.R. § 3.321, is not warranted.  See Bagwell v. 
Brown, 9 Vet. App. 337 (1996). 


ORDER

An initial rating in excess of 10 percent for a thoracolumbar 
sprain is denied. 

An initial 10 percent evaluation for patellofemoral syndrome, 
right knee from October 1, 2003, is granted.

An initial 10 percent evaluation for patellofemoral syndrome, 
left knee from October 1, 2003, is granted.


____________________________________________
WAYNE M. BRAEUER 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


